   Case 4:16-cv-01414 Document 690-4 Filed on 10/21/19 in TXSD Page 1 of 93



                   UNITED STATES DISTRICT COURT FOR THE
                SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                    )
MARANDA LYNN ODONNELL, et al.       )
                                    )
            Plaintiffs,             )
                                    )
v.                                  )                          Case No. 16-cv-01414
                                    )                          (Consolidated Class Action)
HARRIS COUNTY, TEXAS, et al.        )                          The Honorable Lee H. Rosenthal
                                    )                          U.S. District Judge
            Defendants.             )
____________________________________)

               SUMMARY EXPERT REPORT OF DR. STEPHEN DEMUTH

   I.      Introduction

    1. I have reviewed the expert reports I submitted to the Court throughout this lawsuit and
incorporate their analysis in this Summary Report. For the Court’s convenience, I have attached
to this Report as Exhibits my Rebuttal Report dated March 3, 2017 (which summarized my initial
Expert Report and two Supplemental Reports), Dkt. 207-1 (Exhibit 1); my Second Rebuttal
Report, dated March 17, 2017, Dkt. 242 (Exhibit 2); the report I filed in the Fifth Circuit Court of
Appeals and subsequently with this Court, analyzing the County and Judges’ claims that bond-
forfeiture rates dramatically increased while the Court’s first preliminary injunction was in effect,
dated May 14, 2018, Dkt. 402-4 (Exhibit 3); and the report I filed in this Court supplementing the
May 2018 report and also analyzing the effects of the preliminary injunction order on the
misdemeanor bail system in Harris County, dated June 11, 2018, Dkt. 402-1 (Exhibit 4).

    2. These reports accurately reflect my analysis of the Harris County bail system as it existed
before Plaintiffs filed this lawsuit and while this Court’s first preliminary injunction order was in
effect.

    3. I have been asked in this Summary Report (a) to highlight a few of the most important
findings from the May 2018 and June 2018 reports; and (b) to assess the reasonableness of certain
provisions of the Consent Decree in light of my analysis of the Harris County misdemeanor bail
system throughout this entire case, the policies and practices in place while the Court’s first
injunction was in effect, and my expertise in pretrial systems and best practices.

    4. It is my opinion that the Consent Decree is well-crafted to remedy past harms and to prevent
a reversion to the types of policies and practices that caused and perpetuated those harms for
decades prior to this lawsuit. Moreover, the Consent Decree comports with the findings of rigorous
research in the pretrial field about the types of policies and practices that are most likely to promote
the legitimate goals of any bail system: to maximize pretrial liberty, maximize court appearance,
and maximize community safety.

                                                   1
   Case 4:16-cv-01414 Document 690-4 Filed on 10/21/19 in TXSD Page 2 of 93




   5. It is also my opinion that ongoing evaluation of the new practices by the Court Monitor,
especially during the implementation phase will be crucial to ensuring that the Consent Decree
succeeds according to those metrics. The importance of the data, transparency, training, and
oversight provisions of the Consent Decree cannot be overstated.

   II.     Background and Qualifications

    6. My name is Stephen Demuth. I have been engaged as an expert consultant and witness by
the plaintiffs in this case.

   7. I hold a Ph.D. in Sociology with a Major in Criminology and a Minor in Methods/Statistics
from The Pennsylvania State University.

  8. I am a tenured Associate Professor of Sociology at Bowling Green State University in
Bowling Green, Ohio.

    9. I am performing this analysis pro bono. A true and correct copy of my Curriculum Vitae
(“CV”) further detailing my educational and professional background is included as Appendix 1.
Lists of publications and cases in which I have served as an expert are included in my CV on pages
1 and 8, respectively.

    10. In reaching the opinions expressed in this document, I have relied on the training,
experience, knowledge, and expertise I have gained throughout my career as a sociologist and
criminologist. The documents and materials I have considered are cited herein and/or included in
Appendix 2.

   III.    Review of Certain Findings from May 2018 and June 2018 Reports

    11. These two reports provided information to the Court about the system that existed while
the Court’s first preliminary injunction was in effect. The analysis is reiterated here because
previous efforts to undermine the Court’s preliminary injunction help explain why some of the
provisions of the Consent Decree are necessary to remedy past harms and, importantly, to protect
against a reversion to the prior practices.

    12. In May 2018, I was asked by the Plaintiffs to evaluate certain Defendants’ claims that bond-
forfeiture rates had dramatically increased since the Court’s first preliminary injunction went into
effect. I concluded that “the judges’ bond-forfeiture statistics suggests that they are deliberately
manipulating the system in an effort to produce a desired result: to suggest that people released on
unsecured bonds supposedly evade justice.” Ex. 3, Dkt. 402-4 ¶ 2. More specifically, I observed
that “systemic patterns” in the data revealed “differential treatment by the Judges” of people
released on surety bonds versus unsecured bonds, and that these deliberate policies were the
primary cause of the elevated bond forfeiture rate for people released on unsecured bonds. Id. ¶ 9.
Ultimately, I concluded that “[t]he judges’ bond-forfeiture rates for people released on unsecured
bonds are seriously inflated by their and the County’s policy decisions and practices.” Id. ¶ 23.



                                                 2
Case 4:16-cv-01414 Document 690-4 Filed on 10/21/19 in TXSD Page 3 of 93



13. After reviewing the data, I observed the following:

       a. People with higher “risk scores” (as determined by the County’s assessment tool)
          were funneled into the group released pursuant to the injunction: “[T]he FTA risk
          score for people released on unsecured bonds [pursuant to the injunction] was 53%
          higher than the score for people released on surety bonds and 36% higher than for
          people released on personal bonds.” Id. ¶ 10.

       b. People released pursuant to the injunction were not provided services or supports
          to help assure appearance: “[O]nly 5.6% of people released on unsecured bonds
          were supervised by pretrial services and only 4.4% had additional non-financial
          conditions. In contrast, 67% of people released on personal bonds were supervised,
          and roughly 13% had additional non-financial conditions.” Id. ¶ 11.

       c. “[P]eople are often released from jail in the middle of the night.” Id. ¶ 12.

       d. People released on unsecured or personal bonds were more likely to be required to
          appear more quickly after release, sometimes within just 12 or 24 hours of the bond
          being approved, for a first appearance: “For people released on unsecured or
          personal bonds between June 7, 2017 and December 31, 2018, the median time
          between bond-approval and first-setting was one day. About 25% of people
          released on unsecured bond had less than 12 hours between the bond-approved time
          and first-setting time; 57% had less than 24 hours between the bond-approved time
          and first-setting time.” Id. ¶ 13. In contrast, “[f]or people released on cash or surety
          bonds during this time period, the median time between bond-approval and first-
          setting was five days. Only 4% of cash releasees and 5% of surety releasees had
          less than 12 hours between bond-approved time and first-setting time; about 26%
          of cash and surety bond releases had less than 24 hours between bond-approved
          time and first-setting time.” Id. ¶ 14.

       e. People released pursuant to the injunction were required to appear in court more
          frequently: Moreover, “people released on unsecured bonds are scheduled, on
          average, for more court settings than are people released on surety bonds, and []
          those court settings are scheduled closer in time for people released on unsecured
          bonds as compared to surety bonds.” Id. ¶ 15.

       f. The Judges’ bond-forfeiture policies varied widely: I reviewed the bond-forfeiture
          rates for each judge and found that the “rates vary dramatically among the various
          judges. For example, I observed bond-forfeiture rates in certain courts that are two
          or three times greater than the bond-forfeiture rates in other courts.” Id. ¶ 17. A
          “possible explanation for differences in forfeiture rates is that judges have different
          practices for setting court dates or use different standards in deciding when to forfeit
          bonds.” Id. ¶ 18.

       g. Misdemeanor arrestees released on unsecured and personal bonds were not
          “evading justice”: I conducted preliminary analysis to determine whether people

                                             3
   Case 4:16-cv-01414 Document 690-4 Filed on 10/21/19 in TXSD Page 4 of 93



               released pursuant to the injunction were “evading justice” and concluded that they
               were not. I examined “cases in which people were released on unsecured bonds and
               surety bonds between June 7 and August 15, 2017 and did not appear for their first
               two court dates. My preliminary analysis shows that about 2/3 of people released
               on unsecured bonds had returned to court and resolved their cases by January 31,
               2018. (The data show that a similar percentage of people released on surety bonds
               appeared by January 31, 2018.).” Id. ¶ 20. I concluded that this “data analysis is
               consistent with the research literature, which shows that only a very small portion
               of FTAs are ‘willful,’ meaning that the person is actively evading justice. More
               likely explanations are that people lacked transportation or childcare, could not take
               off work, were confused about the right court date, were told to go to the wrong
               courtroom or courthouse, or were afraid to appear because of possible outstanding
               warrants caused by an earlier nonappearance for one of the above reasons.” Id. ¶ 21.

           h. In summary: “What these findings mean is that the County and Judges are releasing
              the people most in need of services without any services or support and often in the
              middle of the night within hours of their first hearing before a County Criminal
              Court at Law Judge. People released on unsecured and personal bonds have
              considerably less time after release until their first court date than people released
              on surety or cash bonds. Moreover, the County and the Judges have chosen not to
              require additional non-financial conditions designed to reduce nonappearance for
              precisely the category of arrestees that their own risk assessment tool suggests
              should receive those conditions. On top of all that, the Judges[] apparently have a
              policy or practice of treating people released on surety bonds much more leniently
              than they treat people released on unsecured bonds with respect to bond forfeiture
              and appearance. Each of these factors on its own makes it much more likely that a
              person will miss a court date. Together, they make appearance extremely difficult.
              As such, comparisons made by the Judges and the County between the forfeiture
              rates of unsecured and surety bonds are dubious, especially given that the data is
              replete with errors suggesting flaws in its integrity.” Id. ¶ 16.

    14. In June 2018, I prepared a report that supplemented the report I produced in May 2018. See
Ex. 4, Dkt. 402-1. In that report:

           a. I compared the bail system Plaintiffs challenged to the bail system that existed
              while the preliminary injunction was in effect along certain metrics, including: the
              number of misdemeanor arrestees released prior to disposition, id. ¶¶ 1–3; case
              outcomes for people released on different bond types, id. ¶¶ 4–10; and length of
              time to disposition, id. ¶¶ 11–15.

           b. I conducted further analysis on Defendants’ claims that people released on
              unsecured and personal bonds were evading justice by evaluating the percentage of
              cases released on various bond types since June 7, 2017, that were resolved as of
              April 30, 2018, id. ¶¶ 16–22; the effects of certain Defendants’ policies on
              appearance rates, id. ¶¶ 23–30; and the Judges’ widely varying bond-forfeiture
              policies, id. ¶¶ 31–37.

                                                 4
Case 4:16-cv-01414 Document 690-4 Filed on 10/21/19 in TXSD Page 5 of 93




       c. I observed that “bond forfeiture” is not a useful proxy for tracking “failures to
          appear,” id. ¶¶ 38–46, and recommended that the County and Judges develop an
          “objective and standardized metric for nonappearance” to “allow a comparison of
          non-appearance rates by bond type” and to “make the system more transparent,”
          id. ¶ 43.

       d. I offered additional recommendations for improving rates of court appearance,
          including eliminating the next-day-setting policy, implementing a text-message
          reminder system, developing a process for accurately tracking and reporting
          failures to appear, and tracking and comparing pretrial decisions and case outcomes
          in the judges’ courts, id. ¶¶ 51–55.

15. The key findings from my June 2018 report are summarized below:

       a. Pretrial liberty increased under the injunction: Many more misdemeanor arrestees
          were released while the first preliminary injunction was in effect than prior to
          Plaintiffs’ lawsuit, and people who were released spent much less time in jail.
          Specifically, “Between June 7, 2017 and April 30, 2018 . . . 92 percent of
          misdemeanor cases were released before disposition,” and the releases occurred
          typically within 24 hours of arrest. Id. ¶ 3 & n.1–2. Before Plaintiffs sued, only
          about 66 percent of cases were released after arrest, and those releases often
          occurred days or weeks after arrest. Id. ¶ 2.

       b. Case outcomes for the poorest arrestees improved under the injunction: I compared
          people detained at disposition pre-injunction to people released pursuant to the
          preliminary injunction order and found that the rate of guilty pleas decreased from
          81% to 57% of cases, and that the dismissal rate increased from 16% to 38%. Id.
          ¶ 8; see id. n.5 (“Although not perfectly comparable, it is not unreasonable to
          assume that most unsecured bond cases would have been detained at disposition
          pre-injunction because people released on unsecured bond post-injunction are
          people who cannot afford to pay the secured money bail amount required for
          release, as were the vast majority of people detained at disposition pre-
          injunction.”).

       c. Overall, dismissals increased and convictions decreased: Because “a much greater
          proportion of cases” were released pre-disposition under the Court’s injunction
          order, “a much greater proportion of all cases post-injunction [] avoided conviction:
          52 percent, as compared to 41 percent pre-injunction. And, a much greater
          proportion of all cases are dismissed post-injunction: 46 percent, as compared to 33
          percent pre-injunction.” Id. ¶ 9. “These findings support what other research shows,
          which is that people who are released after arrest have better case outcomes: they
          are less likely to be convicted primarily because they are less likely to plead guilty.”
          Id. ¶ 10.




                                             5
Case 4:16-cv-01414 Document 690-4 Filed on 10/21/19 in TXSD Page 6 of 93



      d. Defendants’ “evading justice” claim has no merit: To determine whether people
         released pursuant to the injunction were “evading justice,” I analyzed the percent
         of cases filed in June 2017 that were resolved as of April 30, 2018, and concluded
         that “a slightly greater proportion of people released on unsecured or personal
         bonds in June 2017 had resolved their cases as of April 30, 2018, as compared to
         people released on surety or cash bonds that same month.” Id. ¶¶ 18–20.

      e. The next-day-setting policy made it more difficult for people to appear in court:
         The Judges’ next-day-setting policy “disproportionately affect[ed] people released
         on unsecured bonds,” id. ¶ 26, people who are “by definition, resource-
         constrained,” id. ¶ 27. “My analysis also shows that this group of people, on average
         and as compared to people released on other bond types, pose a greater risk of not
         appearing in court absent interventions like text-message reminders and
         transportation assistance. [] The next-day-setting policy adds yet another obstacle
         to court appearance for a group of people who should be receiving more support
         than the average arrestee to be successful in making court appearances.” Id. ¶ 27.

      f. Bond-forfeiture rates among the 16 judges varied widely, which suggested that the
         judges all had their own policies and criteria for deciding whether to forfeit a bond
         or excuse an instance of nonappearance. Id. ¶ 32.

      g. Unreliable appearance data: The County and Judges did not reliably track instances
         of nonappearance. Id. ¶ 38.

      h. The County and Judges set arrestees up to fail. “Based on my experience and my
         evaluation of the data and the representations of the Defendants, Harris County and
         the Judges do not seem to understand that the goal of a pretrial system is to mitigate
         risks of nonappearance so that the maximum number of presumptively innocent
         people can be released prior to trial. The County should be developing systems and
         procedures that help ‘riskier’ arrestees be successful on release. Instead, their
         practices punish people who are more likely to have difficulty getting to court.
         There is no dispute that people released on unsecured bonds in Harris County are
         more likely, on average, to not appear absent any services or supervision, based on
         data from the County’s pretrial assessment tool. That means that the County should
         be providing the kind of supervision and court reminders necessary to assist these
         individuals. Instead the County is releasing them without supervision or reminders
         and erecting barriers to their success (e.g., requiring them to appear in court the day
         after being released from the jail, often in the middle of the night).” ¶ 46.

      i. I recommended several policy changes to mitigate nonappearance, including: two-
         way text messaging, eliminating the next-day-setting policy, reliably tracking court
         settings and appearance rates and minimizing arrest warrants for nonappearance,
         ongoing data and feedback to judges about pretrial decisions in their courtrooms,
         and inter-agency development of a set of policies to maximize liberty, maximize
         court appearance, and mitigate risk. I stated, and firmly believe, that “[h]igh
         forfeiture rates represent a challenge to be overcome through creative systemic

                                            6
   Case 4:16-cv-01414 Document 690-4 Filed on 10/21/19 in TXSD Page 7 of 93



               solutions that mitigate risk and increase appearance, not a failure for which there is
               no remedy other than detention.” ¶ 55.

   IV.     Analysis of the Consent Decree

    16. I was asked by the Plaintiffs to evaluate the Consent Decree in light of my prior analysis
of the Harris County misdemeanor bail system, Defendants’ policies and practices while the first
injunction was in effect, and my expertise in pretrial systems and pretrial best practices.

    17. Considering my knowledge of the Harris County system and research in the field, it is my
expert opinion that the Consent Decree in this case is closely tailored to remedy the systemic
problems in the Harris County bail system that the Plaintiffs challenged and to prevent a reversion
to the old system, and that it reflects best practices. I believe the Consent Decree will promote
pretrial liberty, court appearance, and community safety, and that it will do so far better than the
system that existed when Plaintiffs filed this lawsuit.

    18. Section 17(f) and 17(m): These provisions provide clear definitions of “failure to appear”
and “nonappearance.” It is crucial to clearly define “failure to appear” and “nonappearance.” For
years, the Harris County system has not clearly defined, directly measured, or reliably tracked
“failure to appear” in court (FTA). Instead, the county identified FTAs indirectly using “bond
forfeiture” as a proxy indicator. As a result, it was difficult to determine when FTAs occurred,
under what circumstances, and to evaluate the government’s effectiveness in achieving one of its
major goals: maximizing court appearance. For example, I found that despite having comparable
caseloads, judges had vastly different rates of bond forfeiture suggesting that judges had different
definitions of what circumstances necessitated a bond forfeiture. See Dkt. 402-4 ¶¶ 17–18; Dkt.
402-1, ¶¶ 31–37. Without a clear definition of what constitutes an FTA, it is not possible to reliably
measure FTA or track FTA within or between cases, across judges, or over time.

        The Consent Decree clearly defines “failure to appear” and a related concept,
“nonappearance.” We know from past empirical research that most instances of nonappearance in
court are not “willful,” i.e., they are not an attempt to evade justice (Phillips 2012). Some common
reasons people arrive late to court, or fail to appear in court, include: forgetting the court date,
time, or location, misunderstanding directions from government officials about where and when
to appear, inability to get time off work, lack of transportation, and inability to find or afford child
care (Cooke et al. 2018). The Consent Decree provides concise definitions differentiating
nonappearance and failure to appear, namely that a late appearance to court within a defined period
of time does not indicate nonappearance, and that nonappearance does not necessarily mean a
willful failure to appear. The definitions are clear enough that nonappearance and failure to appear
can be measured and tracked consistently. Importantly, the definitions are not unnecessarily
punitive or unpredictable: they take into account the life challenges and logistical hurdles facing
people in the Harris County misdemeanor system who genuinely want to appear in court to handle
their cases.

   19. Section 30 (Rule 9): These provisions eliminate the secured bail schedule and provide new
post-arrest policies and procedures for misdemeanor arrestees. Section 30 (Rule 9) requires the



                                                   7
   Case 4:16-cv-01414 Document 690-4 Filed on 10/21/19 in TXSD Page 8 of 93



immediate release of the vast majority of misdemeanor arrestees promptly after arrest, without
requiring an up-front payment:

          a. Making release and detention decisions on the basis of factors other than access to
             money, and releasing the vast majority of misdemeanor arrestees very quickly after
             arrest, will promote pretrial liberty, court appearance, and community safety better
             than making arbitrary release and detention decisions based on how much money a
             person can access after arrest and detaining a majority of arrestees until after they
             appear before a judge. Research shows that releasing as many people as possible as
             quickly as possible improves overall court appearance and community safety,
             primarily because it avoids unnecessarily disrupting people’s lives through lengthy
             and traumatic jail stays.

              Arrest and detention are highly disruptive and can quickly snowball into negative
              consequences that “punish” detainees and their families, hurt their future life
              chances and the stability of their communities, and create the conditions for future
              nonappearance and criminal activity. The longer a person is detained pretrial before
              being released (if they are not detained throughout the entire pretrial period), the
              more likely they are to later miss court and commit new crimes. Demonstrable harm
              from detention can occur as quickly as within the first 24 to 48 hours. Greater harm
              occurs more quickly for the least serious offenders (Lowenkamp et al. 2013). Not
              only does detention prevent people from effectively fighting their cases, but lives
              can unravel very quickly after arrest. Minimizing detention and getting out quickly
              allows people to avoid the worst consequences to health, well-being, and family
              (Irwin 2013).

              There is a large body of empirical research that demonstrates convincingly that
              pretrial detention has severe consequences for the detained person and for the
              community, including (1) increasing the likelihood of a defendant receiving a
              greater punishment, including increased court fees, increased likelihood of
              receiving a sentence of incarceration, and increased sentence length; (2) increasing
              the likelihood of guilty pleas and wrongful convictions; (3) increasing the
              likelihood of offending while released pretrial and after conviction; (4) decreasing
              prospects for future employment in the formal labor market; and (5) increasing the
              cost of jailing individuals both pretrial and after conviction (Dobbie et al. 2018;
              Gupta et al. 2016; Heaton et al. 2017; Leslie and Pope 2017; Lowenkamp et al.
              2013; Lum et al. 2017; Phillips 2012; Stevenson 2018).

              For many years, Harris County has detained many people arrested for relatively
              low-level crimes for substantial periods of time only because they could not afford
              to pay money bail. It is important to remember that around 40% of adults in the
              U.S. have insufficient funds to cover an unexpected $400 expense without selling
              something or borrowing money (Board of Governors of the Federal Reserve System
              2018). Stevenson (2018) found that 40% of Philadelphia defendants with bail set at
              $5000, needing only to secure a $500 deposit, remained detained pretrial. The
              pretrial procedures outlined in the Consent Decree provide a process in which

                                               8
Case 4:16-cv-01414 Document 690-4 Filed on 10/21/19 in TXSD Page 9 of 93



         money is less of an obstacle to release and there is a clear goal to minimize
         unnecessary time spent in detention.

      b. Section 30 does not contemplate the imposition of conditions of release prior to
         release for most misdemeanor arrestees, although it allows a judge to impose
         conditions at subsequent hearings. This policy is consistent with research showing
         that pretrial outcomes are better if conditions are imposed sparingly. The best
         available empirical research concludes that people should be released pretrial with
         as few conditions as possible. “Over-conditioning” is expensive, burdensome for
         arrestees who are released, and actually increases the chances arrestees will be
         unable to satisfy them (Stevenson and Mayson 2017). But most importantly, there
         is little evidence that the common conditions required improve rates of appearance
         in court or reduce rates of rearrest.

         For example, there is little evidence that meeting with supervising officers has any
         effect on court appearance or rearrest. Although there is more research examining
         the efficacy of supervision in the probation and parole context, including many
         randomized controlled trials (“RCT”) (e.g., Barnes et al. 2010; Turner et al. 1992),
         there are also numerous studies in the pretrial context (Austin et al. 1985;
         Goldkamp and White 2006; Lowenkamp and VanNostrand 2013). The overall
         conclusion is that supervision meetings provide only costs and no benefits. That is,
         the evidence suggests that supervision does not reduce FTA or rearrest, but does
         increase costs and the likelihood of “technical” violations of conditions.

         Similarly, multiple RCT studies find that drug testing is ineffective for reducing
         nonappearance and rearrest (e.g., Goldkamp and Jones 1992; Toborg et al. 1989;
         VanNostrand et al. 2011). The best available evidence suggests that it should not
         be used as a common condition of pretrial release.

         Lastly, we know little about the efficacy of electronic monitoring (“EM”) in the
         pretrial context. While there is some evidence that EM can be an effective
         alternative to incarceration in the probation and parole context, the social,
         psychological, and economic burdens it imposes on the releasee and society make
         it largely unsuitable for pretrial release (Bales et al. 2010; Payne 2014).

         The Consent Decree requires an evidence-based approach for guiding decision
         makers to choose the least restrictive conditions of release reasonably necessary to
         achieve the government’s interests in maximizing court appearance, public safety,
         and liberty. Arrestees have the ability with the assistance of counsel to challenge
         their conditions of release; judges must state on the record their reasons for any
         conditions; and arrestees have the opportunity to have their conditions reviewed by
         another judge if still unsatisfied. In my expert opinion, these procedures are likely
         to promote court appearance, public safety, and pretrial liberty.

      c. Section 30 identifies narrow categories of arrestees who may be required to see a
         judge before being released. The categories of arrestees who may be detained until

                                           9
  Case 4:16-cv-01414 Document 690-4 Filed on 10/21/19 in TXSD Page 10 of 93



               seeing a judge for individualized determinations of conditions of release appear
               based on officials’ reasonable exercise of discretion. Under the Consent Decree,
               while most people arrested on a misdemeanor charge will be released quickly on a
               personal bond with a small unsecured bail amount, there are several specific “carve-
               out” categories of arrestees who may be detained longer in order to receive an
               individualized hearing with a judge. The carve-out categories are based on
               objective criteria, either a charge or past behavior, that might reasonably raise a
               concern that further review is necessary or that a person might benefit from
               individualized conditions. This procedure represents an improvement from the
               prior system in Harris County in which the only criteria for determining whether a
               person saw a judge was whether they could pay a predetermined amount of money
               printed in the bail schedule. Under the Consent Decree, there is a systematic process
               available to review the kinds of cases that tend to worry judges the most in terms
               of public safety and court appearance. Furthermore, consistent with evidence-based
               practices, the new system that will be implemented pursuant to the Consent Decree
               will be routinely evaluated to see whether the carve-out categories are appropriate
               or need to be modified.

    20. Sections 46-48: These provisions require the County and Judges to update the forms used
to provide notice to arrestees of when and where they must appear for court settings. An updated,
clear notice form that reflects evidence and research regarding the most effective layout and
content for promoting court appearance can be expected to improve court appearance at a relatively
low cost. We often assume that people behave in certain ways because they make an active choice
based on weighing costs and benefits. The usual policy response is guided by this assumption of
rational choice behavior and in the criminal justice environment is often based on a deterrence
approach that calls for greater enforcement or punishment. But, a growing body of behavioral and
cognitive science research suggests that we often act in ways that are not based on active choice,
but rather in predictable, “automatic” ways without fully understanding or considering all the
options. Luckily, it turns out that behavior can be modified to some extent quite inexpensively and
without resorting to more extreme measures.

        Cooke et al. (2018) used an experimental design to test whether simply redesigning an
existing court summons form using what we know from cognitive and behavioral science resulted
in lower levels of FTA in New York City. With only three changes to the form, they reduced FTA
rates by 13%. First, they made the title of the form clearer by describing its purpose and required
action. Second, they moved the date, time, and location of the hearing to the top of the form. Third,
they clearly explained the consequences of missing the hearing. At very little cost, the design
change improved appearance, reduced unnecessary warrants, and saved considerable public funds.
The Consent Decree outlines a process by which Harris County will revise its written forms used
to notify defendants of scheduled court dates using these evidence-based best practices, which I
believe will promote court appearance in Harris County

   21. Sections 49-50: These provisions require the County to implement a text-message
reminder system. Text message reminders are another important, cost-effective way to promote
court appearance. In addition to simple design changes to court notification forms, we have long
known that court reminders are effective for reducing nonappearance. Reminders help to overcome

                                                 10
  Case 4:16-cv-01414 Document 690-4 Filed on 10/21/19 in TXSD Page 11 of 93



many of the reasons that research shows people fail to appear in court, including forgetting,
misunderstanding that they need to go to court even for more minor offenses, overweighing the
short-term hassle of appearance, and underestimating the long-term consequences of
nonappearance. The most effective messaging includes information about the consequences of not
showing up, what to expect in court, and plan-making information (Cooke et al. 2018).

        For example, Bornstein et al. (2013) found that written reminders to appear in court and
about the consequences of nonappearance reduced FTA rates substantially. They also showed that,
even though defendants who had more confidence in and felt more fairly treated by the criminal
justice system were more likely to appear in court, the effectiveness of reminders was greatest for
people with the lowest levels of trust in the courts. Nice (2006) showed that phone call reminders
significantly reduced nonappearance in court. More recently, Cooke et al. (2018) used an
experimental design to test the effectiveness of generic, one-way text message reminders to reduce
FTA rates and found that the most effective reminder messaging reduced FTAs by 26%. This was
in addition to the improvements described above resulting from a redesign of the summons form
sent to defendants (which yielded an additional 13% reduction in FTAs). The use of text message
reminders in Harris County, per the Consent Decree, represents a relatively easy and cost effective
strategy to reduce FTA rates pretrial. Furthermore, two-way text message reminders in which
people interact have been found to be even more successful than one-way reminders in obtaining
adherence because two-way reminders can be used to confirm the receipt of messages and to
enable communications to identify and resolve problems (see, for example, a meta-analysis
showing the benefits of two-way text message reminders versus one-way reminders in the context
of getting people to take their medication as prescribed, Wald et al. 2015).

     22. Sections 51-56: These provisions require the County to study the causes of nonappearance
in Harris County. A jurisdiction-based study of the causes of nonappearance is a worthy investment
of time and money to ensure that the interventions the County develops are targeted to the specific
needs of the misdemeanor population in Harris County. It is clear from past research (as described
above) that the overwhelming majority of FTAs are not willful attempts to evade justice. The
causes of nonappearance are various, often mundane, and vary from jurisdiction to jurisdiction
(Rosenbaum et al. 2012; Tomkins et al. 2012). While some of the common causes are well-known
and listed in the Consent Decree, what is often unknown is the relative importance of these
common causes for explaining nonappearance in a particular jurisdiction. There are also often
unique causes in particular jurisdictions. For example, is there something about the way a
jurisdiction schedules hearings (e.g., time, place, notification) that presents challenges to court
appearance? Is availability of transportation a particular problem in the county? Is language a
barrier to effective communication with the court? Every jurisdiction is unique in its strengths,
weaknesses, and needs.

        A helpful way of thinking about the problem is to reframe nonappearance as an “access-
to-justice” issue in which the goal is to find practical systemic solutions to reduce nonappearance
based on the empirical evidence (Arizona Supreme Court 2016, p. 20-22; Bernal 2017).
Furthermore, investments in systems and logistics to help people get to court are preferable to
criminalizing nonappearance not only because investments improve appearance rates, but because
they can increase defendants’ trust and confidence in the system (Bornstein et al. 2011) and reduce



                                                11
  Case 4:16-cv-01414 Document 690-4 Filed on 10/21/19 in TXSD Page 12 of 93



human and economic costs overall (e.g., Cooke 2018; Rosenbaum et al. 2012) as compared to
unnecessary pretrial jailing.

    23. Sections 57-72: These provisions set forth uniform policies for court appearance and the
issuance of arrest warrants for nonappearance.

           a. Uniform appearance policies and warrant-issuance policies are important to court
              appearance, the integrity of the court system, and public trust in the government.
              The implementation of transparent, uniform, and predictable appearance and
              warrant-issuance policies is important for at least two reasons, improving system
              fairness and improving system monitoring, both of which contribute to better court
              appearance outcomes. First, people are more likely to accept unfavorable outcomes
              and follow unwanted directives when they believe the process to be procedurally
              fair (see for review, MacCoun 2005). Prior research shows that increasing levels of
              institutional trust/confidence and perceptions of procedural justice improve court
              appearance rates (Bornstein et al. 2011). Furthermore, court interventions to
              improve perceptions of procedural justice have the greatest effects for people with
              the lowest levels of trust (Bornstein et al. 2011). Clear policies that are uniform
              across all judges are likely to increase perceptions of fairness in part because they
              reduce confusion and increase predictability for defendants. Second, uniform
              policies enable more accurate monitoring and evaluation of the system. When
              different judges use different rules to define “failure-to-appear” or apply different
              standards for the issuance of warrants, it becomes impossible to determine whether
              differences in court appearance rates are caused by the behavior of defendants or
              judges, or some other factor altogether. Those variations also make it difficult to
              assess the effectiveness of interventions to improve court appearance.

              Under the County’s prior pretrial system, FTA rates were quite different across
              judges despite cases being assigned randomly to judges. The only possible
              explanation was that judicial “personality” played a role in outcomes. Not only will
              deciding on a common set of policies create more predictability for defendants, but
              it will also enable judges to assess their performance using a common “metric.”
              Feedback is important so that judges know how their outcomes change over time,
              how they compare to other judges, and whether they differ based on interventions
              to improve appearance. If undesirable differences emerge despite the use of
              consistent practices, it is possible that interventions are not working as intended or
              that there are other contextual factors influencing outcomes. For example, different
              docket times might produce different appearance rates because of employment
              conflicts or lack of transportation.

           b. In particular, Section 65 is notable. It requires the Judges to waive most court
              appearances upon request. The policy of waiving most court appearances upon
              request is likely to promote the integrity of the system and ease the burden on
              misdemeanor defendants, who often plead guilty to end the onerous requirement to
              repeatedly appear in court. It is well documented that in a lot of misdemeanor
              courts, “the process is the punishment” (Feeley 1979; Bernal 2017). Even for

                                               12
  Case 4:16-cv-01414 Document 690-4 Filed on 10/21/19 in TXSD Page 13 of 93



              people who have their charges dismissed, they often experience the burden of many
              hearings for which appearance is required, but ultimately unnecessary for the
              progress of their case. In fact, people can get so worn down by the sheer number of
              required court appearances that rather than seek justice, defend their innocence,
              and/or raise valid defenses, they end up pleading guilty to save time and money.

              The reality is that many court hearings do not really require physical appearance by
              the defendant; nothing much happens. Asking people who are living in poverty to
              show up for unnecessary court appearances makes precarious lives more
              precarious: people have to find childcare, miss work, pay for gas or transportation,
              and make numerous other adjustments in their lives to get to court. Procedures,
              such as those provided for in the Consent Decree, that allow counsel to request that
              certain court appearances be waived will help to mitigate the coercive effect of
              numerous, unnecessary appearances by defendants, reduce the social and economic
              burden on defendants, and improve the fairness and efficiency of the court. This
              provision is consistent with policy changes in other jurisdictions that have
              recognized that there is little need for arrestees to physically appear at most court
              settings. For example, the Arizona Supreme Court (2016, p. 20-22) also suggests
              that jurisdictions consider using remote video and phone appearances as well as
              allowing people to demonstrate compliance through email instead of physical
              appearance.

   24. Sections 80-90: These provisions set forth robust data collection and reporting
requirements, as well as a framework for ensuring transparency relating to the implementation and
monitoring of the Consent Decree:

           a. Robust data collection relating to the new pretrial system and an easy process for
              accessing the data are crucial to implementing and monitoring the new policies and
              practices. All institutions (e.g., universities, businesses, courts) have difficulty
              knowing how they’re doing, whether they’re functioning the way they imagine,
              whether they’re making efficient and effective use of resources, or achieving their
              desired goals. In the case of Harris County, without robust data collection, there is
              no way to truly understand how the case process works, in particular, whether the
              desired reforms have had an effect on detention rates, case outcomes, appearance,
              or new criminal activity. Robust data collection supports and enables evidence-
              based practices that can help the county and its citizens to know how it’s doing.

           b. Another key to understanding and accountability is transparency. All
              stakeholders—both government officials and the general public—must have
              relatively easy access to the same data. While everyone might not always interpret
              the data in the same way, without equal access to the data, stakeholders cannot even
              have productive conversations about the system or the progress of proposed
              reforms. Unequal access to data can often leads to unproductive fights about the
              data itself, before anyone begins to discuss what the data means.




                                               13
Case 4:16-cv-01414 Document 690-4 Filed on 10/21/19 in TXSD Page 14 of 93



         Another reason that public access to data is critical is that institutions that lack
         transparency, intentionally or not, often obscure what is happening, withhold
         important data, or make claims without evidence to support them because they can.
         In this case, the County argued that people were in jail because they wanted to be
         there, argued that no one in the jail was there because they were indigent, and
         argued that people released pursuant to the injunction were evading justice. All of
         these arguments were factually wrong, but it is my understanding that the County
         was able to make these claims because the County controlled the data and made it
         difficult for others, including the Plaintiffs, to access the data to test and challenge
         the County’s assertions.

      c. It is crucial that members of the public, researchers, and journalists have access to
         common, robust data so that they can continually monitor the bail system and know
         how it’s working. Not just because the County and its courts are government
         institutions, or because of any conditions of a Consent Decree, but because the
         institution will function better when all stakeholders can have open and honest
         discussions about how the system works and how it might work better. Even when
         different stakeholders disagree about the end goals, having the means to be able to
         debate those goals in an informed way helps to strengthen the institution and find
         opportunities for cooperation and understanding instead of creating distrust, anger,
         and cynicism.

      d. The data variables listed in Section 85 are the most important to conducting basic
         analyses of the system and its effects on poor people and people of color. One of
         the most important and illuminating findings in this case was that there was a two-
         track system of justice in Harris County, one for people who had the money to get
         out of jail after arrest and another for people who did not have money and could
         not get out of jail after arrest. Collecting and maintaining the listed data variables
         enables stakeholders to see whether the proposed reforms have changed outcomes
         for poor people and people of color and made the system more fair and just. Some
         stakeholders have concerns that reforms might hinder the efficient functioning of
         the courts or endanger public safety. Collecting the data variables helps to address
         these concerns as well. If there are disagreements about whether the system has
         been successfully reformed, many of these data variables can be used to help
         answer questions about why outcomes might be different for different groups and
         offer possible acceptable solutions. These variables will also provide opportunities
         for researchers and journalists to rigorously investigate a variety of questions
         relating to the system and how best to balance the three goals of maximizing liberty,
         appearance, and public safety.

      e. It is vital to goals of full implementation and effective monitoring to produce
         regular data analysis providing basic facts about the system, as required by sections
         87 and 89. Not everyone has the skills or time to conduct their own data analyses.
         Data analysis reports will provide the public with basic statistics and information
         on a regular basis. In the same way that people who work in the system need data
         to make decisions, the public and other stakeholders need data in order to educate

                                           14
Case 4:16-cv-01414 Document 690-4 Filed on 10/21/19 in TXSD Page 15 of 93
Case 4:16-cv-01414 Document 690-4 Filed on 10/21/19 in TXSD Page 16 of 93




                   App. 1
  Case 4:16-cv-01414 Document 690-4 Filed on 10/21/19 in TXSD Page 17 of 93



                                                                                             Demuth1

                                      CURRICULUM VITAE

                                        STEPHEN DEMUTH

                                             Spring 2019

Office
234 Williams Hall
Department of Sociology
Bowling Green State University
Bowling Green, OH 43403
(419)372-7260/fax (419)372-8306
demuth@bgsu.edu

Education
2000           Ph.D.   The Pennsylvania State University, University Park, PA
                       (Sociology, Major: Criminology, Minor: Methods/Statistics)

1997           M.A.    The Pennsylvania State University, University Park, PA
                       (Sociology)

1995           B.S.    Virginia Tech, Blacksburg, VA
                       (Sociology and Psychology) Phi Beta Kappa, 1994

Employment
2010-2018              Director of Graduate Studies, Sociology, Bowling Green State University

2006-present           Associate Professor of Sociology, Bowling Green State University

2000-2006              Assistant Professor of Sociology, Bowling Green State University

Publications
Gresham, Mitchell and Stephen Demuth. Forthcoming. “Who Owns a Handgun?: An Analysis of the
       Correlates of Handgun Ownership in Young Adulthood.” Crime and Delinquency.
       https://doi.org/10.1177%2F0011128719847457

Finkeldey, Jessica G. and Stephen Demuth. Forthcoming. “Race/Ethnicity, Perceived Skin Color, and the
        Likelihood of Adult Arrest.” Race and Justice. https://doi.org/10.1177%2F2153368719826269

Dennison, Christopher R. and Stephen Demuth. 2018. “The More You Have, The More You Lose:
       Criminal Justice Involvement, Ascribed Socioeconomic Status, and Achieved SES.” Social
       Problems 65:191-210.

Doerner, Jill K. and Stephen Demuth. 2014. “Gender and Sentencing in the Federal Courts: Are Women
       Treated More Leniently?” Criminal Justice Policy Review 25:242-269.

Doerner, Jill K. and Stephen Demuth. 2010. “The Independent and Joint Effects of Race/Ethnicity,
       Gender, and Age on Sentencing Outcomes in U.S. Federal Courts.” Justice Quarterly 27:1-27.
  Case 4:16-cv-01414 Document 690-4 Filed on 10/21/19 in TXSD Page 18 of 93



                                                                                            Demuth2


McGovern, Virginia and Stephen Demuth. 2010. “Race/Ethnicity and Recidivism Risk: The Importance of
      Considering Nativity When Examining White-Black-Hispanic Differences.” International Journal
      of Sociological Research 3:19-34.

McGovern, Virginia, Stephen Demuth, and Joseph E. Jacoby. 2009. “Racial and Ethnic Recidivism Risks:
      A Comparison of Postincarceration Rearrest, Reconviction, and Reincarceration Among White,
      Black, and Hispanic Releasees.” Prison Journal 89:309-327.

Williams, Marian R., Stephen Demuth, and Jefferson E. Holcomb. 2007. “Understanding the Influence of
       Victim Gender in Death Penalty Cases: The Importance of Victim Race, Sex-Related
       Victimization, and Jury Decision Making.” Criminology 45:865-892.

Steffensmeier, Darrell and Stephen Demuth. 2006. “Does Gender Modify the Effects of Race-Ethnicity on
        Criminal Sanctioning? Sentences for Male and Female White, Black, and Hispanic Defendants.”
        Journal of Quantitative Criminology 22:241-261.

Demuth, Stephen and Darrell Steffensmeier. 2004. “Ethnicity Effects on Sentence Outcomes in Felony
      Cases: Comparisons Among White, Black, and Hispanic Defendants.” Social Science Quarterly
      85:994-1011.

Holcomb, Jefferson E., Marian R. Williams, and Stephen Demuth. 2004. “White Female Victims and
      Death Penalty Disparity Research.” Justice Quarterly 21:877-902.

Demuth, Stephen and Darrell Steffensmeier. 2004. “The Impact of Gender and Race-Ethnicity in the
      Pretrial Release Process.” Social Problems 51: 222-242.

Demuth, Stephen. 2004. “Understanding the Delinquency and Social Relationships of Loners.” Youth and
      Society 35:366-392.

Demuth, Stephen and Susan L. Brown. 2004. “Family Structure, Family Processes, and Adolescent
      Delinquency: The Significance of Parental Absence versus Parental Gender.” Journal of Research
      in Crime and Delinquency 41:58-81.

Demuth, Stephen. 2003. “Racial and Ethnic Differences in Pretrial Release Decisions and Outcomes: A
      Comparison of Hispanic, Black, and White Felony Arrestees.” Criminology 41:873-908.

Demuth, Stephen. 2002. “The Effect of Citizenship Status on Sentencing Outcomes in Drug Cases.”
      Federal Sentencing Reporter 14: 271-275.

Steffensmeier, Darrell and Stephen Demuth. 2001. “Ethnicity and Judges= Sentencing Decisions:
        Hispanic-Black-White Comparisons.” Criminology 39:145-178.

Steffensmeier, Darrell and Stephen Demuth. 2000. “Ethnicity and Sentencing Outcomes in U.S. Federal
        Courts: Who is Punished More Harshly?” American Sociological Review 65:705-729.
  Case 4:16-cv-01414 Document 690-4 Filed on 10/21/19 in TXSD Page 19 of 93



                                                                                                 Demuth3

Proposals Funded
Summer 2003             “Understanding the Causes of Hispanic Delinquency: An Examination of
                        Adolescent Social Life.” FRC Faculty Mentoring and Enrichment Grant, Bowling
                        Green State University, Stephen Demuth, principal investigator. $3,000.

Summer 2002             “Citizenship, Race/Ethnicity, and Sentencing Outcomes in U.S. Federal Courts.”
                        FRC Research Incentive Grant, Bowling Green State University, Stephen
                        Demuth, principal investigator. $5,500.

Proposals Submitted but not Funded
October 2018-        “Assessing the Impact of Pretrial Detention on Pretrial Outcomes and Defendants'
September 2020       Stability.” Laura and John Arnold Foundation, Jennifer E. Copp (PI) and Stephen
                     Demuth (Co-PI). $232,354.

January 2003-           “The Main and Interactive Effects of Citizenship Status and Race/Ethnicity on
December 2004           Sentencing Outcomes in U.S. Federal Courts.” National Science Foundation,
                        Stephen Demuth, principal investigator. $60,313.

July 2001-              “Citizenship, Race/Ethnicity, and Sentencing Outcomes in U.S. Federal Courts.”
December 2002           Bureau of Justice Statistics (Small Grants for Analysis of Data from Bureau of
                        Justice Statistics, administered by American Statistical Association), Stephen
                        Demuth, principal investigator. $37,320.

Presentations
Demuth, Stephen. 2019. “Authors Meet Critics: Punishing Poverty: How Bail and Pretrial Detention Fuel
       Inequalities in the Criminal Justice System.” Comments at the annual meeting of the American
       Society of Criminology, San Francisco, CA.

Demuth, Stephen. 2019. “Punishing Poverty: The Problem with Money Bail.” Invited speaker at Issue
      Day, Maumee Valley Country Day School, March 15, 2019.

Demuth, Stephen. 2019. “Opinions about the Efficacy of Money Bail.” Presentation to the Task Force to
      Examine the Ohio Bail System, Supreme Court of Ohio, February 27, 2019.

Kimbrell, Catherine, Stephen Demuth, Jennifer Copp, and Christine S. Scott-Hayward. 2018. “Developing
       a Pretrial Research Network within the Criminology Community.” Roundtable at the annual
       meeting of the American Society of Criminology, Atlanta, GA.

Demuth, Stephen. 2016. “Race/Ethnicity, Class, and Pretrial (Justice?).” Invited speaker at the annual
      summer conference of the Ohio Association of Community Action Agencies, Huron, OH.

Demuth, Stephen. 2015. “Racial and Ethnic Disparities in Bail and Pretrial Detention.” Invited speaker at
      the Pretrial Racial Justice Initiative Roundtable on Racial and Ethnic Disparities in Bail and
      Pretrial Detention, American University School of Law, Washington, DC.

Demuth, Stephen. 2015. “Understanding Racial and Ethnic Disparities at the Pretrial Stage.” Invited
      speaker for Pretrial Justice Institute webinar to NJ (and other states’) practitioners on December
      16, 2015.
  Case 4:16-cv-01414 Document 690-4 Filed on 10/21/19 in TXSD Page 20 of 93



                                                                                               Demuth4

Demuth, Stephen and Jessica Finkeldey. 2013. “The Joint Effects of Race/Ethnicity, Class, and Gender on
      the Likelihood of Pretrial Detention in the Federal Courts.” Paper presented at the annual meeting
      of the American Society of Criminology, Atlanta, GA.

Demuth, Stephen and Angela Kaufman. 2013. “Ethnicity, Social Class, and Pretrial Detention in Federal
      Drug Cases: Are Latino Citizens Being Treated Like an Alien Other?” Invited presentation at
      Center for Family and Demographic Research, Bowling Green State University.

Demuth, Stephen and Angela Kaufman. 2011. “Do Social Class Differences Explain Racial and Ethnic
      Disparities in Federal Pretrial Detention?” Paper presented at the annual meeting of the American
      Society of Criminology, Washington, DC.

Williams, Marian R., Stephen Demuth, and Jefferson E. Holcomb. 2007. “Understanding the Influence of
       Victim Gender in Death Penalty Cases: The Importance of Victim Race, Sex-related
       Victimization, and Jury Decision-making.” Paper presented at the annual meeting of the American
       Society of Criminology, Atlanta, GA.

Williams, Marian R., Stephen Demuth, and Jefferson E. Holcomb. 2006. “The Independent and Joint
       Effects of Victim Gender and Race on Death Penalty Outcomes: Revisiting the Baldus Study.”
       Paper presented at the annual meeting of the Midwestern Criminal Justice Association, Chicago,
       IL.

Demuth, Stephen and Darrell Steffensmeier. 2004. “Racial and Ethnic Differences in Age-Crime Curves.”
      Paper presented at the annual meeting of the American Society of Criminology, Nashville, TN.

Steffensmeier, Darrell, Stephen Demuth, and Jennifer Van Hook. 2004. “Hispanic-Black-White
        Differences in the Age Distribution of Homicide Offending: Methodological and Substantive
        Issues.” Paper presented at the annual meeting of the Population Association of America, Boston,
        MA.

Demuth, Stephen. 2004. “An Examination of Hispanic-Black-White Differences in the Federal Pretrial
      Release Process.” Paper presented at the annual meeting of the Academy of Criminal Justice
      Sciences, Las Vegas, NV.

Demuth, Stephen and Peggy C. Giordano. 2003. “Understanding the Causes of Hispanic Delinquency: An
      Examination of Adolescent Social Life.” Paper presented at the annual meeting of the American
      Society of Criminology, Denver, CO.

Demuth, Stephen. 2002. “Racial and Ethnic Differences in Pretrial Release Decisions and Outcomes: A
      Comparison of Hispanic, Black, and White Felony Arrestees.” Paper presented at the annual
      meeting of the American Society of Criminology, Chicago, IL.

Demuth, Stephen and Darrell Steffensmeier. 2002. “Modeling the Main and Interactive Effects of Gender
      and Race/Ethnicity on the Case Processing of Criminal Defendants in Large Urban Courts.” Paper
      presented at the annual meeting of the American Society of Criminology, Chicago, IL.
  Case 4:16-cv-01414 Document 690-4 Filed on 10/21/19 in TXSD Page 21 of 93



                                                                                               Demuth5

Demuth, Stephen. 2001. “The Effects of Citizenship and Race/Ethnicity on Sentencing Outcomes in
      Federal Courts.” Paper presented at the annual meeting of the American Society of Criminology,
      Atlanta, GA.

Brown, Susan L. and Stephen Demuth. 2001. “Family Structure, Family Processes, and Adolescent
       Delinquency: The Significance of Parental Absence Versus Parental Gender.” Paper presented at
       the Add Health Users Workshop, National Institutes of Health, Bethesda, MD.

Demuth, Stephen and Susan L. Brown. 2000. “Family Structure Effects on Adolescent Delinquency.”
      Paper presented at the annual meeting of the American Society of Criminology, San Francisco,
      CA.

Demuth, Stephen. 1999. “Felony Defendant Processing in Large Urban Counties: Are Black, White, and
      Hispanic Defendants Processed Differently?” Paper presented at the annual meeting of the
      American Society of Criminology, Toronto, Canada.

Demuth, Stephen and Darrell Steffensmeier. 1998. “Ethnicity and Sentencing Outcomes in U.S. Federal
      Courts.” Paper presented at the annual meeting of the American Society of Criminology,
      Washington, DC.

Demuth, Stephen. 1997. “Understanding the Peer-Delinquency Relationship: An Investigation of the
      Loner.” Paper presented at the annual meeting of the American Society of Criminology, San
      Diego, CA.

Teaching Experience
Undergraduate: Corrections, Crime and Punishment, Criminology, Research Methods
Graduate: Research Methods, Sentencing, Social Responses to Crime, Crime Theory

Research Interests and Specialization
Race/Ethnicity, Crime, and the Criminal Justice System, Pretrial and Sentencing Processes, Research
Methods, Statistics

Student Theses and Dissertations (Sociology, unless otherwise indicated)
Chair, Ph.D. committee:
        Jill Doerner (2009)
        Jennifer Brown
        Danielle Soto (2010)
        April Holbrook (2019)
        Mitchell Gresham

Chair, M.A. committee:
        Jill Doerner (2004)
        Patrick Seffrin (2006)
        Angela Kaufman (2011)
        Andrea Garber (2012)
        Tanya Leyman (2012)
        April Holbrook (2013)
        Jessica Finkeldey (2014)
  Case 4:16-cv-01414 Document 690-4 Filed on 10/21/19 in TXSD Page 22 of 93



                                                                                        Demuth6

       Jessica Ziegler (2014)
       Mitchell Gresham (2016)
       Brittany Ganser (2019)
       Ashley Chapski (2019)

Member, Ph.D. committee:
      Annette Hoffman (Psychology-2001)
      Virginia McGovern (2004)
      Ryan Schroeder (2005)
      Nathan Crook (American Cultural Studies-2009)
      Peter Meagher (Higher Education Administration-2009)
      Robert Lonardo
      Julia Mack (2012)
      Nicole Shoenberger (2012)
      Gregory Rocheleau (2012)
      William Lally (2014)
      Unique Shaw (2013)
      Janelle Nannini (2016)
      Andrea Krieg (2015)
      Layal Abadi (Psychology-2016)
      Christopher Dennison (2017)
      Jesse Hotmire (Leadership Studies-2018)
      Catherine Kimbrell (Criminology, Law and Society, George Mason University-2019)
      LaNaya Anderson (Psychology)
      Mallory Minter

Member, M.A. committee:
      Shawn Trusten (2002)
      Cheryl Lero (2005)
      Wendi Goodlin (2005)
      Danielle Soto (2007)
      Unique Shaw (2011)
      Janelle Nannini (2011)
      Katie Mead (2012)
      Emily Herbst (2013)
      William Clemens (2016)
      Marissa Landeis (2017)
      Melissa Freitag (2017)
      Kyla Campbell (2017)
      Kyle Bares (2018)
      Cori Pryor

Mentor, Undergraduate Summer Research Scholar Project:
       Kyle Thompson (Sociology, McNair, 2019)
       Ashley Schroeder (Psychology, 2011)

Member, Senior Honors committee:
      Paige Chretien (Criminal Justice, 2014)
  Case 4:16-cv-01414 Document 690-4 Filed on 10/21/19 in TXSD Page 23 of 93



                                                                                           Demuth7

       David Kuebeck (Sociology, 2006)
       Jacob Castillo (Philosophy, 2005)
       Brian Small (Psychology, 2003)

Chair, Senior research paper:
        Chloe Hollingsworth (2009)
        Brandon Smith (2006)
        David Kuebeck (2005)
        Vincent Staropoli (2004)
        Brian Small (2003)
        Andrew Wachter (2002)
        Thomas Roether (2001)

Service
University:
        Discussion leader, Great Ideas and Desserts, Honors College, Fall 2019 (x2)
        NSF ALLIES training, Ally, 2018-2019; Advocate, 2019-present
        President’s Advisory Committee on Health, Wellness, and Insurance, 2019-present
        Joint Presidential Committee on Firelands, 2019-present
        Dean of the Graduate College search committee, 2017
        Health Service Advisory Committee, 2016-present, Chair, 2017-2019
        Labor-Management Committee, 2016-present
        Provost’s Market Pool Committee, 2016-2019
        Chief Negotiator, BGSU-FA, 2015-16, 2018-19
        How to Best Serve the Adult Population/Adult Student Program and Services Task Force, 2015
        Vice President, BGSU-Faculty Association, AAUP, 2014-present
        Project Search/Graduate Student Diversity Ad Hoc Committee, 2015
        Faculty Senate Distinguished Service Award, 2014
        Graduate Faculty Status Ad Hoc Committee, 2014
        Health, Wellness, and Insurance Committee, 2014-2015
        Residential Faculty Mentor Program (RAs: Danya Crow, Amanda Mutchler) 2014-2015
        Allocated Market Pool Committee, 2013-2015
        Efficiency Task Force, 2012-2014
        Graduate Council, 2010-2018
        Director of Graduate Enrollment Search Committee, 2013
        Graduate Contracting Kaizen, 2013
        Graduate Student Orientation Research Ethics Discussion Panel, 2012, 2013, 2014
        Graduate Education Strategic Implementation Committees, 2012-13
        Graduate Education Strategic Planning Committee, 2011-12
        Social Science Curriculum Committee, 2007-2010
        BGSU/OSPR Research & Creative Activity Conference Organizing Committee, 2009
        Faculty Personnel and Conciliation Committee (Faculty Senate), 2006-07
        Undergraduate Council, 2002-05
        Union Advisory Committee, 2003-04
        Honors and Awards Committee, 2002-03
        Parking Committee, 2000-01
   Case 4:16-cv-01414 Document 690-4 Filed on 10/21/19 in TXSD Page 24 of 93



                                                                                                 Demuth8

Department:
       Member, Demography Faculty Search Committee, 2018
       Chair, Criminology Faculty Search Committee, 2016
       Director of Graduate Studies, 2010-2018
       Chair, Criminology Area Committee, 2008-2015
       Member, Graduate Committee, 2018-19, 2006-07, 2004-05, 2002-03
       Member, Executive Committee, 2005-06, 2003-04
       Member, Undergraduate Committee, 2007-10, 2000-02

Profession:
        Expert Witness, pro bono, O’Donnell v. Harris County, TX; Hester v. Gentry (Cullman County,
        AL); Daves v. Dallas County, TX; Booth v. Galveston County, TX; Edwards v. Cofield (Randolph
        County, AL); Fant v. City of Ferguson (St. Louis County, MO)
        Board of Directors, Pretrial Justice Institute, 2015-present
        Editorial Board, Contemporary Sociology, 2015-2017
        Mentor and Affiliate, Racial Democracy, Crime and Justice Network, Ohio State University
                 Summer 2012-Mia Ortiz, Bridgewater State University
                 Summer 2013-Brian Starks, Delaware State University
        Research Affiliate, Center for Family and Demographic Research, BGSU, 2001-present
        Research Affiliate, Population Research Institute, The Pennsylvania State University, 2001-present
        Member, ASA Crime and Deviance Graduate Student Paper Competition Jury, 2011
        ASC Session Chair
                 Race, Crime, and Corrections Across the Life-Course, 2004
                 Testing Control Theories, 2003
                 Understanding Juvenile Violence: Family, Firearms, and Societal Failure, 2000
        Affiliate, Center for Research on Crime and Justice, Pennsylvania State University, 1998-2000

Reviewer, National Institute of Justice, National Science Foundation, Office of Juvenile Justice and
Delinquency Prevention, American Civil Liberties Union

Occasional reviewer, American Journal of Criminal Justice, American Journal of Sociology, American
Sociological Review, Crime and Delinquency, Crime, Law, and Social Change, Criminal Justice Review,
Criminology, Criminology and Public Policy, Homicide Studies, International Criminal Justice Review,
International Migration Review, Journal of Adolescence, Journal of Family Issues, Journal of Law and
Courts, Journal of Quantitative Criminology, Journal of Research in Crime and Delinquency, Justice
Quarterly, Latino Studies, Law and Society Review, Social Forces, Social Problems, Social Science
Quarterly, Social Science Research, Sociological Forum, Sociological Quarterly, Youth and Society,
Youth Violence and Juvenile Justice

Member, American Sociological Association, American Society of Criminology, American Association of
University Professors
Case 4:16-cv-01414 Document 690-4 Filed on 10/21/19 in TXSD Page 25 of 93




                   App. 2
   Case 4:16-cv-01414 Document 690-4 Filed on 10/21/19 in TXSD Page 26 of 93



References

Arizona Supreme Court. (2016). Justice for all: Report and recommendations of the task force on fair
justice for all: court-ordered fines, penalties, fees, and pretrial release policies.

Austin, J., Krisberg, B., & Litsky, P. (1985). The effectiveness of supervised pretrial release. Crime &
Delinquency, 31(4), 519-537.

Bales, W., Mann, K., Blomberg, T., Gaes, G., Barrick, K., Dhungana, K., & McManus, B. (2012).
Quantitative and qualitative assessment of electronic monitoring. BiblioGov.

Barnes, G. C., Ahlman, L., Gill, C., Sherman, L. W., Kurtz, E., & Malvestuto, R. (2010). Low-intensity
community supervision for low-risk offenders: a randomized, controlled trial. Journal of Experimental
Criminology, 6(2), 159-189.

Bernal, D. (2017). Taking the court to the people: real-world solutions for nonappearance. Ariz. L. Rev.,
59, 547.

Board of Governors of the Federal Reserve System. (2018). Report on the Economic Well-Being of U.S.
Households in 2017. Washington, D.C.: Federal Reserve Board.

Bornstein, B. H., Tomkins, A. J., & Neeley, E. M. (2011). Reducing courts’ failure to appear rate: A
procedural justice approach. Washington, DC: United States Department of Justice.

Bornstein, B. H., Tomkins, A. J., Neeley, E. M., Herian, M. N., & Hamm, J. A. (2013). Reducing Courts’
Failure-to-Appear Rate by Written Reminders. Psychology, Public Policy, and Law, 19(1), 70.

Cooke, B., Diop, B. Z., Fishbane, A., Hayes, J., Ouss, A., & Shah, A. (2018). Using Behavioral Science to
Improve Criminal Justice Outcomes.

Dobbie, W., Goldin, J., & Yang, C. S. (2018). The effects of pretrial detention on conviction, future crime,
and employment: Evidence from randomly assigned judges. American Economic Review, 108(2), 201-40.

Feeley, M. M. (1979). The Process is the Punishment. New York: Russell Sage Foundation.

Goldkamp, J. S., & Jones, P. R. (1992). Pretrial drug-testing experiments in Milwaukee and Prince
George's County: The context of implementation. Journal of Research in Crime and Delinquency, 29(4),
430-465.

Goldkamp, J. S., & White, M. D. (2006). Restoring accountability in pretrial release: The Philadelphia
pretrial release supervision experiments. Journal of Experimental Criminology, 2(2), 143-181.

Gupta, A., Hansman, C., & Frenchman, E. (2016). The heavy costs of high bail: Evidence from judge
randomization. The Journal of Legal Studies, 45(2), 471-505.

Heaton, P., Mayson, S., & Stevenson, M. (2017). The downstream consequences of misdemeanor
pretrial detention. Stan. L. Rev., 69, 711.

Irwin, J. (2013). The Jail: Managing the Underclass in American Society. Berkeley, CA: University of
California Press.
   Case 4:16-cv-01414 Document 690-4 Filed on 10/21/19 in TXSD Page 27 of 93



Leslie, E., & Pope, N. G. (2017). The unintended impact of pretrial detention on case outcomes: Evidence
from New York City arraignments. The Journal of Law and Economics, 60(3), 529-557.

Lowenkamp, C. T., & VanNostrand, M. (2013). Exploring the impact of supervision on pretrial outcomes.
Houston, Laura and John Arnold Foundation.

Lowenkamp, C. T., VanNostrand, M., & Holsinger, A. (2013). The Hidden Costs of Pretrial Detention.
Houston, TX: Laura And John Arnold Foundation.

Lum, K., Ma, E., & Baiocchi, M. (2017). The causal impact of bail on case outcomes for indigent
defendants in New York City. Observational Studies, 3, 39-64.

MacCoun, R. J. (2005). Voice, control, and belonging: The double-edged sword of procedural fairness.
Annu. Rev. Law Soc. Sci., 1, 171-201.

Nice, M. (2006). Court appearance notification system: Process and outcome evaluation. A Report for
the Local Public Safety Coordinating Council and the CANS Oversight Committee.

Payne, B. K., May, D. C., & Wood, P. B. (2014). The ‘pains’ of electronic monitoring: a slap on the wrist or
just as bad as prison?. Criminal Justice Studies, 27(2), 133-148.

Phillips, M. (2012). A Decade of Bail Research in New York City. New York, NY: New York Criminal Justice
Agency.

Rosenbaum, D. I., Hutsell, N., Tomkins, A. J., & Bornstein, B. H. (2011). Court Date Reminder Postcards: A
Benefit-Cost Analysis of Using Reminder Cards to Reduce Failure to Appear Rates. Judicature, 95, 177.

Stevenson, M. T. (2018). Distortion of justice: How the inability to pay bail affects case outcomes. The
Journal of Law, Economics, and Organization, 34(4), 511-542.

Stevenson, M. & Mayson, S. G. (2017). Pretrial Detention and Bail. Pp. 21-48 in E. Luna (Ed.), Reforming
Criminal Justice: Pretrial and Trial Processes (Vol. 3). Phoenix, AZ: Arizona State University.

Toborg, M. A., Bellassai, J. P., Yezer, A. M., & Trost, R. P. (1989). Assessment of pretrial urine testing in
the District of Columbia. US Department of Justice, Office of Justice Programs, National Institute of
Justice.

Tomkins, A. J., Barnstein, B., Herian, M. N., & Rosenbaum, D. I. (2012). An experiment in the law:
Studying a technique to reduce failure to appear in court. Ct. Rev., 48, 96.

Turner, S., Petersilia, J., & Deschenes, E. P. (1992). Evaluating intensive supervision probation/parole
(ISP) for drug offenders. Crime & Delinquency, 38(4), 539-556.

VanNostrand, M., Rose, K., & Weibrecht, K. (2011). State of the science of pretrial release
recommendations and supervision. Pretrial Justice Institute.

Wald, D. S., Butt, S., & Bestwick, J. P. (2015). One-way versus two-way text messaging on improving
medication adherence: meta-analysis of randomized trials. The American journal of medicine, 128(10),
1139-e1.
Case 4:16-cv-01414 Document 690-4 Filed on 10/21/19 in TXSD Page 28 of 93




                       Ex. 1
Case
Case4:16-cv-01414
     4:16-cv-01414 Document
                   Document690-4
                            207-1 Filed
                                  Filedon
                                        in TXSD
                                           10/21/19
                                                 on in
                                                    03/03/17
                                                       TXSD Page
                                                             Page29
                                                                  1 of
                                                                    of24
                                                                       93
Case
Case4:16-cv-01414
     4:16-cv-01414 Document
                   Document690-4
                            207-1 Filed
                                  Filedon
                                        in TXSD
                                           10/21/19
                                                 on in
                                                    03/03/17
                                                       TXSD Page
                                                             Page30
                                                                  2 of
                                                                    of24
                                                                       93
Case
Case4:16-cv-01414
     4:16-cv-01414 Document
                   Document690-4
                            207-1 Filed
                                  Filedon
                                        in TXSD
                                           10/21/19
                                                 on in
                                                    03/03/17
                                                       TXSD Page
                                                             Page31
                                                                  3 of
                                                                    of24
                                                                       93
Case
Case4:16-cv-01414
     4:16-cv-01414 Document
                   Document690-4
                            207-1 Filed
                                  Filedon
                                        in TXSD
                                           10/21/19
                                                 on in
                                                    03/03/17
                                                       TXSD Page
                                                             Page32
                                                                  4 of
                                                                    of24
                                                                       93
Case
Case4:16-cv-01414
     4:16-cv-01414 Document
                   Document690-4
                            207-1 Filed
                                  Filedon
                                        in TXSD
                                           10/21/19
                                                 on in
                                                    03/03/17
                                                       TXSD Page
                                                             Page33
                                                                  5 of
                                                                    of24
                                                                       93
Case
Case4:16-cv-01414
     4:16-cv-01414 Document
                   Document690-4
                            207-1 Filed
                                  Filedon
                                        in TXSD
                                           10/21/19
                                                 on in
                                                    03/03/17
                                                       TXSD Page
                                                             Page34
                                                                  6 of
                                                                    of24
                                                                       93
Case
Case4:16-cv-01414
     4:16-cv-01414 Document
                   Document690-4
                            207-1 Filed
                                  Filedon
                                        in TXSD
                                           10/21/19
                                                 on in
                                                    03/03/17
                                                       TXSD Page
                                                             Page35
                                                                  7 of
                                                                    of24
                                                                       93
Case
Case4:16-cv-01414
     4:16-cv-01414 Document
                   Document690-4
                            207-1 Filed
                                  Filedon
                                        in TXSD
                                           10/21/19
                                                 on in
                                                    03/03/17
                                                       TXSD Page
                                                             Page36
                                                                  8 of
                                                                    of24
                                                                       93
Case
Case4:16-cv-01414
     4:16-cv-01414 Document
                   Document690-4
                            207-1 Filed
                                  Filedon
                                        in TXSD
                                           10/21/19
                                                 on in
                                                    03/03/17
                                                       TXSD Page
                                                             Page37
                                                                  9 of
                                                                    of24
                                                                       93
Case 4:16-cv-01414 Document 690-4
                            207-1 Filed on
                                        in TXSD
                                            10/21/19
                                                 on 03/03/17
                                                     in TXSD Page 38
                                                                  10 of 24
                                                                        93
Case 4:16-cv-01414 Document 690-4
                            207-1 Filed on
                                        in TXSD
                                            10/21/19
                                                 on 03/03/17
                                                     in TXSD Page 39
                                                                  11 of 24
                                                                        93
Case 4:16-cv-01414 Document 690-4
                            207-1 Filed on
                                        in TXSD
                                            10/21/19
                                                 on 03/03/17
                                                     in TXSD Page 40
                                                                  12 of 24
                                                                        93
Case 4:16-cv-01414 Document 690-4
                            207-1 Filed on
                                        in TXSD
                                            10/21/19
                                                 on 03/03/17
                                                     in TXSD Page 41
                                                                  13 of 24
                                                                        93
Case 4:16-cv-01414 Document 690-4
                            207-1 Filed on
                                        in TXSD
                                            10/21/19
                                                 on 03/03/17
                                                     in TXSD Page 42
                                                                  14 of 24
                                                                        93
Case 4:16-cv-01414 Document 690-4
                            207-1 Filed on
                                        in TXSD
                                            10/21/19
                                                 on 03/03/17
                                                     in TXSD Page 43
                                                                  15 of 24
                                                                        93
Case 4:16-cv-01414 Document 690-4
                            207-1 Filed on
                                        in TXSD
                                            10/21/19
                                                 on 03/03/17
                                                     in TXSD Page 44
                                                                  16 of 24
                                                                        93
Case 4:16-cv-01414 Document 690-4
                            207-1 Filed on
                                        in TXSD
                                            10/21/19
                                                 on 03/03/17
                                                     in TXSD Page 45
                                                                  17 of 24
                                                                        93
Case 4:16-cv-01414 Document 690-4
                            207-1 Filed on
                                        in TXSD
                                            10/21/19
                                                 on 03/03/17
                                                     in TXSD Page 46
                                                                  18 of 24
                                                                        93
Case 4:16-cv-01414 Document 690-4
                            207-1 Filed on
                                        in TXSD
                                            10/21/19
                                                 on 03/03/17
                                                     in TXSD Page 47
                                                                  19 of 24
                                                                        93
Case 4:16-cv-01414 Document 690-4
                            207-1 Filed on
                                        in TXSD
                                            10/21/19
                                                 on 03/03/17
                                                     in TXSD Page 48
                                                                  20 of 24
                                                                        93
Case 4:16-cv-01414 Document 690-4
                            207-1 Filed on
                                        in TXSD
                                            10/21/19
                                                 on 03/03/17
                                                     in TXSD Page 49
                                                                  21 of 24
                                                                        93
Case 4:16-cv-01414 Document 690-4
                            207-1 Filed on
                                        in TXSD
                                            10/21/19
                                                 on 03/03/17
                                                     in TXSD Page 50
                                                                  22 of 24
                                                                        93
Case 4:16-cv-01414 Document 690-4
                            207-1 Filed on
                                        in TXSD
                                            10/21/19
                                                 on 03/03/17
                                                     in TXSD Page 51
                                                                  23 of 24
                                                                        93
Case 4:16-cv-01414 Document 690-4
                            207-1 Filed on
                                        in TXSD
                                            10/21/19
                                                 on 03/03/17
                                                     in TXSD Page 52
                                                                  24 of 24
                                                                        93
Case 4:16-cv-01414 Document 690-4 Filed on 10/21/19 in TXSD Page 53 of 93




                       Ex. 2
Case
 Case4:16-cv-01414
       4:16-cv-01414 Document
                      Document690-4
                               242 Filed
                                    Filed in
                                           onTXSD
                                              10/21/19
                                                   on 03/17/17
                                                       in TXSD Page
                                                               Page 154ofof2093
Case
 Case4:16-cv-01414
       4:16-cv-01414 Document
                      Document690-4
                               242 Filed
                                    Filed in
                                           onTXSD
                                              10/21/19
                                                   on 03/17/17
                                                       in TXSD Page
                                                               Page 255ofof2093
Case
 Case4:16-cv-01414
       4:16-cv-01414 Document
                      Document690-4
                               242 Filed
                                    Filed in
                                           onTXSD
                                              10/21/19
                                                   on 03/17/17
                                                       in TXSD Page
                                                               Page 356ofof2093
Case
 Case4:16-cv-01414
       4:16-cv-01414 Document
                      Document690-4
                               242 Filed
                                    Filed in
                                           onTXSD
                                              10/21/19
                                                   on 03/17/17
                                                       in TXSD Page
                                                               Page 457ofof2093
Case
 Case4:16-cv-01414
       4:16-cv-01414 Document
                      Document690-4
                               242 Filed
                                    Filed in
                                           onTXSD
                                              10/21/19
                                                   on 03/17/17
                                                       in TXSD Page
                                                               Page 558ofof2093
Case
 Case4:16-cv-01414
       4:16-cv-01414 Document
                      Document690-4
                               242 Filed
                                    Filed in
                                           onTXSD
                                              10/21/19
                                                   on 03/17/17
                                                       in TXSD Page
                                                               Page 659ofof2093
Case
 Case4:16-cv-01414
       4:16-cv-01414 Document
                      Document690-4
                               242 Filed
                                    Filed in
                                           onTXSD
                                              10/21/19
                                                   on 03/17/17
                                                       in TXSD Page
                                                               Page 760ofof2093
Case
 Case4:16-cv-01414
       4:16-cv-01414 Document
                      Document690-4
                               242 Filed
                                    Filed in
                                           onTXSD
                                              10/21/19
                                                   on 03/17/17
                                                       in TXSD Page
                                                               Page 861ofof2093
Case
 Case4:16-cv-01414
       4:16-cv-01414 Document
                      Document690-4
                               242 Filed
                                    Filed in
                                           onTXSD
                                              10/21/19
                                                   on 03/17/17
                                                       in TXSD Page
                                                               Page 962ofof2093
Case
 Case4:16-cv-01414
      4:16-cv-01414 Document
                     Document690-4
                              242 Filed
                                   Filedinon
                                           TXSD
                                             10/21/19
                                                 on 03/17/17
                                                      in TXSD Page
                                                               Page10
                                                                    63ofof20
                                                                           93
Case
 Case4:16-cv-01414
      4:16-cv-01414 Document
                     Document690-4
                              242 Filed
                                   Filedinon
                                           TXSD
                                             10/21/19
                                                 on 03/17/17
                                                      in TXSD Page
                                                               Page11
                                                                    64ofof20
                                                                           93
Case
 Case4:16-cv-01414
      4:16-cv-01414 Document
                     Document690-4
                              242 Filed
                                   Filedinon
                                           TXSD
                                             10/21/19
                                                 on 03/17/17
                                                      in TXSD Page
                                                               Page12
                                                                    65ofof20
                                                                           93
Case
 Case4:16-cv-01414
      4:16-cv-01414 Document
                     Document690-4
                              242 Filed
                                   Filedinon
                                           TXSD
                                             10/21/19
                                                 on 03/17/17
                                                      in TXSD Page
                                                               Page13
                                                                    66ofof20
                                                                           93
Case
 Case4:16-cv-01414
      4:16-cv-01414 Document
                     Document690-4
                              242 Filed
                                   Filedinon
                                           TXSD
                                             10/21/19
                                                 on 03/17/17
                                                      in TXSD Page
                                                               Page14
                                                                    67ofof20
                                                                           93
Case
 Case4:16-cv-01414
      4:16-cv-01414 Document
                     Document690-4
                              242 Filed
                                   Filedinon
                                           TXSD
                                             10/21/19
                                                 on 03/17/17
                                                      in TXSD Page
                                                               Page15
                                                                    68ofof20
                                                                           93
Case
 Case4:16-cv-01414
      4:16-cv-01414 Document
                     Document690-4
                              242 Filed
                                   Filedinon
                                           TXSD
                                             10/21/19
                                                 on 03/17/17
                                                      in TXSD Page
                                                               Page16
                                                                    69ofof20
                                                                           93
Case
 Case4:16-cv-01414
      4:16-cv-01414 Document
                     Document690-4
                              242 Filed
                                   Filedinon
                                           TXSD
                                             10/21/19
                                                 on 03/17/17
                                                      in TXSD Page
                                                               Page17
                                                                    70ofof20
                                                                           93
Case
 Case4:16-cv-01414
      4:16-cv-01414 Document
                     Document690-4
                              242 Filed
                                   Filedinon
                                           TXSD
                                             10/21/19
                                                 on 03/17/17
                                                      in TXSD Page
                                                               Page18
                                                                    71ofof20
                                                                           93
Case
 Case4:16-cv-01414
      4:16-cv-01414 Document
                     Document690-4
                              242 Filed
                                   Filedinon
                                           TXSD
                                             10/21/19
                                                 on 03/17/17
                                                      in TXSD Page
                                                               Page19
                                                                    72ofof20
                                                                           93
Case
 Case4:16-cv-01414
      4:16-cv-01414 Document
                     Document690-4
                              242 Filed
                                   Filedinon
                                           TXSD
                                             10/21/19
                                                 on 03/17/17
                                                      in TXSD Page
                                                               Page20
                                                                    73ofof20
                                                                           93
Case 4:16-cv-01414 Document 690-4 Filed on 10/21/19 in TXSD Page 74 of 93




                       Ex. 3
 Case: 17-20333    Document: 00514472379 Page: 19 Date Filed: 05/14/2018
Case
 Case4:16-cv-01414
      4:16-cv-01414 Document
                     Document690-4
                              402-4 Filed
                                     Filedon
                                           in 10/21/19
                                              TXSD onin06/11/18
                                                        TXSD Page
                                                                Page75
                                                                     1 of 7
                                                                          93




                         Exhibit 3
 Case: 17-20333    Document: 00514472379 Page: 20 Date Filed: 05/14/2018
Case
 Case4:16-cv-01414
      4:16-cv-01414 Document
                     Document690-4
                              402-4 Filed
                                     Filedon
                                           in 10/21/19
                                              TXSD onin06/11/18
                                                        TXSD Page
                                                                Page76
                                                                     2 of 7
                                                                          93
 Case: 17-20333    Document: 00514472379 Page: 21 Date Filed: 05/14/2018
Case
 Case4:16-cv-01414
      4:16-cv-01414 Document
                     Document690-4
                              402-4 Filed
                                     Filedon
                                           in 10/21/19
                                              TXSD onin06/11/18
                                                        TXSD Page
                                                                Page77
                                                                     3 of 7
                                                                          93
 Case: 17-20333    Document: 00514472379 Page: 22 Date Filed: 05/14/2018
Case
 Case4:16-cv-01414
      4:16-cv-01414 Document
                     Document690-4
                              402-4 Filed
                                     Filedon
                                           in 10/21/19
                                              TXSD onin06/11/18
                                                        TXSD Page
                                                                Page78
                                                                     4 of 7
                                                                          93
 Case: 17-20333    Document: 00514472379 Page: 23 Date Filed: 05/14/2018
Case
 Case4:16-cv-01414
      4:16-cv-01414 Document
                     Document690-4
                              402-4 Filed
                                     Filedon
                                           in 10/21/19
                                              TXSD onin06/11/18
                                                        TXSD Page
                                                                Page79
                                                                     5 of 7
                                                                          93
 Case: 17-20333    Document: 00514472379 Page: 24 Date Filed: 05/14/2018
Case
 Case4:16-cv-01414
      4:16-cv-01414 Document
                     Document690-4
                              402-4 Filed
                                     Filedon
                                           in 10/21/19
                                              TXSD onin06/11/18
                                                        TXSD Page
                                                                Page80
                                                                     6 of 7
                                                                          93
 Case: 17-20333    Document: 00514472379 Page: 25 Date Filed: 05/14/2018
Case
 Case4:16-cv-01414
      4:16-cv-01414 Document
                     Document690-4
                              402-4 Filed
                                     Filedon
                                           in 10/21/19
                                              TXSD onin06/11/18
                                                        TXSD Page
                                                                Page81
                                                                     7 of 7
                                                                          93
Case 4:16-cv-01414 Document 690-4 Filed on 10/21/19 in TXSD Page 82 of 93




                       Ex. 4
Case
Case4:16-cv-01414
     4:16-cv-01414 Document
                   Document690-4
                            402-1 Filed
                                  Filedon
                                        in TXSD
                                           10/21/19
                                                 on in
                                                    06/11/18
                                                       TXSD Page
                                                             Page83
                                                                  1 of
                                                                    of11
                                                                       93
Case
Case4:16-cv-01414
     4:16-cv-01414 Document
                   Document690-4
                            402-1 Filed
                                  Filedon
                                        in TXSD
                                           10/21/19
                                                 on in
                                                    06/11/18
                                                       TXSD Page
                                                             Page84
                                                                  2 of
                                                                    of11
                                                                       93
Case
Case4:16-cv-01414
     4:16-cv-01414 Document
                   Document690-4
                            402-1 Filed
                                  Filedon
                                        in TXSD
                                           10/21/19
                                                 on in
                                                    06/11/18
                                                       TXSD Page
                                                             Page85
                                                                  3 of
                                                                    of11
                                                                       93
Case
Case4:16-cv-01414
     4:16-cv-01414 Document
                   Document690-4
                            402-1 Filed
                                  Filedon
                                        in TXSD
                                           10/21/19
                                                 on in
                                                    06/11/18
                                                       TXSD Page
                                                             Page86
                                                                  4 of
                                                                    of11
                                                                       93
Case
Case4:16-cv-01414
     4:16-cv-01414 Document
                   Document690-4
                            402-1 Filed
                                  Filedon
                                        in TXSD
                                           10/21/19
                                                 on in
                                                    06/11/18
                                                       TXSD Page
                                                             Page87
                                                                  5 of
                                                                    of11
                                                                       93
Case
Case4:16-cv-01414
     4:16-cv-01414 Document
                   Document690-4
                            402-1 Filed
                                  Filedon
                                        in TXSD
                                           10/21/19
                                                 on in
                                                    06/11/18
                                                       TXSD Page
                                                             Page88
                                                                  6 of
                                                                    of11
                                                                       93
Case
Case4:16-cv-01414
     4:16-cv-01414 Document
                   Document690-4
                            402-1 Filed
                                  Filedon
                                        in TXSD
                                           10/21/19
                                                 on in
                                                    06/11/18
                                                       TXSD Page
                                                             Page89
                                                                  7 of
                                                                    of11
                                                                       93
Case
Case4:16-cv-01414
     4:16-cv-01414 Document
                   Document690-4
                            402-1 Filed
                                  Filedon
                                        in TXSD
                                           10/21/19
                                                 on in
                                                    06/11/18
                                                       TXSD Page
                                                             Page90
                                                                  8 of
                                                                    of11
                                                                       93
Case
Case4:16-cv-01414
     4:16-cv-01414 Document
                   Document690-4
                            402-1 Filed
                                  Filedon
                                        in TXSD
                                           10/21/19
                                                 on in
                                                    06/11/18
                                                       TXSD Page
                                                             Page91
                                                                  9 of
                                                                    of11
                                                                       93
Case 4:16-cv-01414 Document 690-4
                            402-1 Filed on
                                        in TXSD
                                            10/21/19
                                                 on 06/11/18
                                                     in TXSD Page 92
                                                                  10 of 11
                                                                        93
Case 4:16-cv-01414 Document 690-4
                            402-1 Filed on
                                        in TXSD
                                            10/21/19
                                                 on 06/11/18
                                                     in TXSD Page 93
                                                                  11 of 11
                                                                        93
